Citation Nr: 0416184	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-25 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The record indicates that the veteran's also initiated an 
appeal regarding the denial of service connection for 
tinnitus, as well as the effective date for the grant of 
service connection for diabetes mellitus.  However, by a July 
2003 rating decision, service connection was established for 
tinnitus.  Therefore, this issue has been resolved and is not 
on appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).  Moreover, by his September 2003 
Substantive Appeal, the veteran indicated that he was only 
appealing his PTSD claim.  See 38 C.F.R. §§ 20.200, 20.202.  
Accordingly, this is the only issue over which the Board 
currently has jurisdiction.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for PTSD by a 
March 1988 rating decision.  Although the veteran initiated 
an appeal on this decision, he did not perfect it by the 
filing of a timely Substantive Appeal.

3.  The evidence submitted to reopen the veteran's claim of 
service connection for PTSD either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.





CONCLUSIONS OF LAW

1.  The March 1988 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 4004(b) (1982) 
(38 U.S.C.A. § 7104(b) (West 2002)); 38 C.F.R. § 19.192 
(1987) (38 C.F.R. § 20.1102 (2003)).

2.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
PTSD, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in July 2001.  This 
correspondence informed the veteran of what information and 
evidence was needed to substantiate his claim of service 
connection claim for PTSD, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
Further, the RO sent additional correspondence in August 2002 
which reiterated these matters, and the July 2003 Statement 
of the Case (SOC) included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  The Board 
acknowledges that the RO did not specifically raise the issue 
of whether new and material evidence had been received until 
the July 2003 SOC.  Nevertheless, the veteran was informed of 
the importance of submitting such evidence by the SOC, as 
well as what types of evidence would constitute new and 
material evidence.  As such, he was apprised of what was 
necessary to substantiate this element.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all 
reasonable development has been completed to the extent 
permitted by the cooperation of the veteran.  First, it does 
not appear that the veteran has indicated the existence of 
any pertinent evidence that has not been obtained or 
requested by the RO.  Additionally, the record reflects that 
he was accorded a VA PTSD examination in August 2001.  
However, as detailed below, he indicated that he did not wish 
to pursue to the PTSD workup at that time.  Further, it does 
not appear that he has responded to the RO's request, as 
detailed in the July 2001 correspondence, that he provide 
additional details regarding his purported in-service 
stressors.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not a "one-way street."  If 
the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.).  
Although the veteran has since indicated his willingness to 
report for a new examination, under the law an examination is 
not required in the context of new and material evidence 
claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 
at 45,628.  Moreover, both the veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  Thus, the Board finds that 
the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was previously denied for 
PTSD by a March 1988 rating decision.  This decision also 
denied service connection for tinnitus and a skin disorder, 
and the veteran submitted a timely Notice of Disagreement 
with respect to all of these issues.  An SOC was promulgated 
with respect to the tinnitus and skin claims in September 
1988, as well as Supplemental Statements of the Case (SSOCs) 
in January and July 1989.  Further, the July 1989 SSOC 
addressed the PTSD claim, and informed him that he still 
needed to submit a Substantive Appeal in order to perfect his 
appeal.  However, no timely Substantive Appeal was received 
from the veteran, and the decision became final.

The evidence of record at the time the RO last adjudicated 
the PTSD claim in the July 1989 SSOC included statements from 
the veteran, his service medical and personnel records, post-
service medical records which covered a period from 1970 to 
1988, and records from the U.S. Army and Joint Services 
Environmental Support Group (ESG).

In his various statements, the veteran asserted that he had 
PTSD due to his active service in the Republic of Vietnam.  
He reported that he was assigned to a medical battalion which 
involved assisting with the wounded and dead, that he had 2 
buddies die while he was holding them, and that his base was 
subject to rocket attacks.  Further, he reported that he was 
riding shotgun on a convoy when they took sniper fire, he 
returned fire, and killed a 9-year-old boy.

The veteran's service records confirm that he was stationed 
with a medical battalion in the Republic of Vietnam from 
February 1969 to February 1970.  His DD Form 214 reflects 
that his military occupational specialty was that of a supply 
clerk.  Moreover, he received the National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, the 
Army Commendation Medal, and the Bronze Star Medal.

The veteran's service medical records contain no findings 
indicative of psychiatric problems while on active duty.  In 
fact, his psychiatric system was clinically evaluated as 
normal on his February 1970 separation examination.  On a 
concurrent Report of Medical History, he indicated that he 
had not experienced frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, nor 
nervous trouble of any sort.

A September 1970 VA medical examination diagnosed, among 
other things, personality disorder, other, unspecified; and 
PTSD.  Further, a psychiatric examination was recommended, 
but it does not appear that one was conducted at that time.

The post-service medical records first indicate treatment for 
psychiatric problems in 1986, and include findings of PTSD.

The veteran underwent a VA psychiatric examination in 
September 1987, at which he reiterated his purported in-
service stressors including being subject to rocket attacks, 
assisting with the wounded and dead, and killing a youngster 
when he returned sniper fire while on a convoy.  In addition, 
it was noted that his psychiatric history began a year 
earlier with VA outpatient treatment.  However, he also 
reported that he was hospitalized 10 years earlier for 
alcohol and drug detoxification.  Following examination of 
the veteran, the examiner diagnosed PTSD; and personality 
disorder, other, unspecified.

In September 1988, the ESG responded to the RO's inquiry 
regarding the veteran's purported in-service stressors, and 
included copies of his unit's annual historical summary for 
the period from January 1969 through March 1970, as well as 
the unit's daily journals for the period from June 1969 
through February 1970.  The ESG stated that the history 
confirmed that the unit participated in road convoys which 
remained overnight at Lai Khi Camp.  However, the ESG also 
stated that the Vietnam era records that were available were 
often incomplete or did not contain the information or 
incident requested.  For example, civilian incidents were 
seldom in the records.  Therefore, the killing, accidentally 
or in combat, of civilians was extremely difficult to verify.  
Moreover, incidents involving civilian, or civilian 
establishments, unless reported to Military Police units, 
were not normally found in the combat records.

The daily journals of the veteran's unit note 2 incidents of 
gunfire being heard in the vicinity, and the base being on 
alert.  As noted by the ESG, these appear to describe the 
only enemy activity pertaining to the veteran's unit during 
this period.

In the July 1989 SSOC, the RO found that the evidence as a 
whole was insufficient to allow a conclusion that the veteran 
experienced stressors of sufficient severity to support a 
diagnosis of PTSD.

The evidence submitted as part of the application to reopen 
the claim of service connection for PTSD includes additional 
statements from the veteran, as well as additional post-
service medical records which cover a period through 2003.

In a May 2001 statement, it was asserted that the veteran 
wanted to pursue service connection for, among other things, 
PTSD as a direct result of combat experience in the Republic 
of Vietnam.  

The veteran underwent a new VA psychiatric examination in 
August 2001.  At this examination, he reported that he served 
one tour in Vietnam, during which he primarily worked in a 
base camp and was not under active combat, but did indicate 
rocket attacks occurred on occasion.  However, the examiner 
noted that when he was gathering more information in regard 
to the military history, the veteran indicated that he did 
not wish to pursue the PTSD workup.  He indicated that he 
wanted to continue with his PTSD claim, but he did not think 
the workup was worthwhile.  Consequently, a full assessment 
was not completed because the veteran did not continue the 
evaluation.  However, it was emphasized that he was in no 
acute distress and did not appear to be decompensating, 
rather he just did not appear to wish to pursue his PTSD 
workup at that time.

A subsequent August 2002 VA PTSD program evaluation report 
noted that the veteran served in the Republic of Vietnam as a 
supply man, during which he was exposed to moderate combat-
related stress.  Further, it was noted that the major focus 
of his experience was handling the wounded and the dead.  
Diagnostic impression following examination was PTSD, 
chronic, and the veteran was recommended for inpatient 
treatment.  The record reflects he was subsequently initiated 
into the program, and was in this program for 6 weeks.  In 
addition, the record reflects that he was prescribed 
medication for his PTSD symptomatology.

By the July 2001 SOC, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The RO acknowledged that he had been diagnosed with 
PTSD, but that a diagnosis of PTSD was previously of record.  
Further, the RO stated that the new and material evidence 
required to establish the claim was evidence that the claimed 
combat stressor/s occurred.  The RO essentially determined 
that no such evidence was of record.

In the September 2003 Substantive Appeal, it was noted that 
the veteran had been treated by VA for PTSD for the past 2 
years, and that he asserted his PTSD was the direct result of 
combat service in the Republic of Vietnam.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  The Board notes that this new standard was the 
one identified by the RO in the July 2003 SOC.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,628-45,629.  Here, the veteran's claim was filed prior to 
August 29, 2001, and, as such, these changes are not 
applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for PTSD.

As detailed above, the veteran's claim was previously denied, 
in essence, because his purported in-service stressors were 
unverified.

Here, the evidence submitted in support of the veteran's 
claim includes medical evidence which diagnoses PTSD based 
upon his account of what purportedly occurred while on active 
duty in the Republic of Vietnam.  Such evidence was of record 
at the time of the prior denial.  As such, the Board finds 
that this additional medical evidence is cumulative and 
redundant of that which was previously of record.

As mentioned above, it does not appear that the veteran 
responded to the RO's request that he provide additional 
details regarding his purported in-service stressors.  The 
specific incidents mentioned in the medical records include 
rocket attacks, and assisting with the dead and wounded.  
However, he reported similar incidents at the time of the 
prior denial, and the additional statements provide no 
additional, pertinent details, which contribute to a "more 
complete picture" of the circumstances surrounding the 
origin of his PTSD.  See Hodge, supra.  Thus, this evidence 
is cumulative and redundant of that which was previously of 
record.

The Board notes that it has been alleged that the veteran's 
PTSD is directly due to combat service in the Republic of 
Vietnam.  Further, the Board notes that the provisions of 38 
U.S.C.A. § 1154(b) provide that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, for application of 
38 U.S.C.A. § 1154(b), it is not sufficient that a veteran be 
shown to have served during a period of war or to have served 
in a theater of combat operations or in a combat zone.  To 
gain the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, Section1154(b) requires 
that the veteran have actually participated in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Here, a review of the record does not support a finding that 
the veteran actually engaged in combat with the enemy during 
active service.  He received no awards or medals which 
indicate combat service, nor is it consistent with his 
primary military occupational specialty of supply clerk.  
Moreover, the veteran himself acknowledged at the August 2001 
VA examination that during his service in Vietnam he 
primarily worked in a base camp and was not under active 
combat.  Consequently, he is not entitled to the benefit of 
38 U.S.C.A. § 1154(b).

The Board further notes that a thorough review of the 
evidence submitted to reopen the claim of service connection 
for PTSD shows no supporting evidence with respect to the 
purported in-service stressors.  In light of the foregoing, 
the Board finds that the additional evidence is cumulative 
and redundant of the evidence that was of record at the time 
of the last prior denial, and it is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  As such, new and material evidence has 
not been presented pursuant to 38 C.F.R. § 3.156(a).

There being no additional evidence received in support of the 
veteran's application to reopen, the Board finds that the 
appeal must be denied.  Inasmuch as new and material evidence 
has not been received, the Board does not have jurisdiction 
to consider the merits of the underlying service connection 
claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d. 1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for PTSD, the 
benefit sought on appeal is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



